 1                             UNITED STATES DISTRICT COURT
 2                                     DISTRICT OF NEVADA
 3
                                                ***
 4
     UNITED STATES OF AMERICA,                  )
 5                                              )
 6                        Plaintiff,            )     2:17-CR-000124-JAD-GWF
                                                )
 7 vs.                                          )     ORDER CONTINUING
                                                )     SENTENCING
 8 DAMIEN NORRIS,                               )     ( 2nd Request)
 9                                              )
                          Defendant,            )     ECF No. 364
10                                             )
11
12
            Based on the pending stipulation of counsel, and good cause appearing
13
     therefore, the Court hereby finds that:
14
15          IT IS HEREBY ORDERED that the sentencing hearing in the above-captioned

16 matter currently scheduled for August 8, 2019, at the hour of 9:00 a.m., be vacated and
17 continued to ____________________
                October 15, 2019 at the hour  of 10:30
                                         , at the      a.m.
                                                  hour of ______________.
18
          DATED
           DATEDthis
                  this2nd day of August,
                                    day 2019.
                                         of                , 2019.
19
20
21
22
                                               ______________________________
23                                             UNITED STATES DISTRICT JUDGE
24
25
26
27
28


                                               3
